DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This communication is responsive to the Application No. 16/862,423 filled on 04/29/2020.
Claims 1-18 are presented for examination.

Claim Objections
Claims 1-18 are objected to because of the following informalities:
a)	Regarding claim 1, the line numbers (i.e., 1, 2, 3, 4, 5, 6), cited on the left should apparently be deleted. Claims 2-18 are objected for the same reasons as discussed above with respect to claim 1. Appropriate correction is required.

Drawing/Specification Objections
The drawing is objected to because of the following informalities: 
a.	The unlabeled rectangular box(es) shown in the drawings should be provided with descriptive text labels, such as, in Fig. 2, the reference number “S100” to be labeled as “Read position data PD”, the reference number “S200” to be labeled with “Read operating state of drivetrain”, etc.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate 

Claim Rejections - 35 USC § 101
35 USC § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 7-12 are rejected under 35 USC § 101 because the claimed invention is directed to non-statutory subject matter.  The claim 7 recites “A computer-readable memory device”.  A review of the original specification, filed on 04/29/2020, Para. [0049], cites  “A memory ( e.g. a computer-readable memory devices) can included any suitable tangible (and non-transitory) computer readable medium. Considering the open-ended definition of the computer-readable storage device in Para. [0049], applying the broadest reasonable interpretation in light of the specification and considering the 
In order to overcome 35 USC 101 rejection, the applicants are advised to amend the claim limitations “A computer-readable memory device” as “A non-transitory computer-readable memory device”.      
Claims 8-12 are also rejected by the virtue of their dependency on claim 7.

Claim Rejections - 35 USC § 101 
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4, 6-10, 12-16 and 18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

Analysis (Claim 1)
Step 1: Statutory Category-Yes
The claim 1 is directed to "A computer-implemented method”.  

Step 2A-Prong 1: Judicially Exception Recited-Yes
The claim 1 recites the limitations of: reading position data representing a position of a hybrid electric vehicle; reading operating data representing an operating blockchain. 
The highlighted elements are considered to be directed to mental processes.  Reading position data of vehicle, reading operating data representing operating state of a drivetrain (i.e., electric drive mode and/or gasoline drive mode). These limitation, as drafted, is a simple process that, under its broadest reasonable interpretation, covers performance of the limitation in mental process.  Other than reciting “forming a data block comprising the position data and the operating data; and adding the data block to a blockchain”, nothing in the claim elements precludes the step from practically being performed in the mental process.    

Step 2A—Prong 2:  Practical Application-No
The claim recites additional limitations “forming a data block comprising the position data and the operating data; and adding the data block to a blockchain”. There is no practical application after “is a form of insignificant extra-solution activity”. The forming and adding steps are recited at high level of generality and amount no more than mere instructions to apply the exception using a generic computer components, and are a form of insignificant extra-solution activity.  Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.     

Step 2B: Inventive Concept-No

As discussed with respect to Step 2A Prong Two, the additional limitations “forming a data block comprising the position data and the operating data; and adding the data block to a blockchain” in the claim amount to no more than mere instructions to apply the exception using a computer. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  The claim is ineligible.

Analysis (Claim 13)
Step 1: Statutory Category-Yes
The claim 13 is directed to "A vehicle”.  

Step 2A-Prong 1: Judicially Exception Recited-Yes
The claim 13 recites the limitations of: a position determination device for providing position data of the vehicle; a drivetrain having operating data comprising an operating state of the drivetrain; and a control device configured to transmit the position data and the operating data to a blockchain environment. The highlighted elements are considered to be directed to mental processes.  Providing position data of vehicle, having operating data representing operating state of a drivetrain (i.e., electric drive mode and/or gasoline drive mode) encompasses a mental process based on an 

Step 2A—Prong 2:  Practical Application-No
The claim 13 recites limitations “transmit the position data and the operating data to a blockchain environment”. There is no practical application after “transmitting data to a blockchain environment”. Transmit data to a blockchain is recited at high level of generality and amount no more than mere instructions to apply the exception using a generic computer components, and is a form of insignificant extra-solution activity.   
 Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.

Step 2B: Inventive Concept-No
 As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic 
Independent claim 7 is directed to a computer-readable and is determined to be directed to an abstract idea based on similar rationale since no feature in the claims alter the abstract idea. 
Dependent Claims 2-4, 6, 8-10, 12, 14-16 and 18 are determined to be directed to an abstract idea based on similar rationale since no feature in the claims alter the abstract idea.
Therefore, Claims 1-4, 6-10, 12-16 and 18 are ineligible UNDER 35 USC 101 and are rejected under 35 USC § 101.


Claim Interpretation 
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “position determination device” in claim 13, and “control device” in Claims 13, 17 and 18 have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use a generic 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Examiner's Note
Examiner has cited particular paragraphs/ columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching
all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Wilton et al. (US 2004/0210356) (hereinafter Wilton) in view of xxx. (US 2020/0242646) (hereinafter Edwards).

See Para. [0014]-[0015], discloses “a methods for selectively operating a hybrid electric vehicle in one of a number of driving modes”), comprising:
reading position data representing a position of a hybrid electric vehicle (See Para. [0061], “determine the location of the vehicle 10”);
reading operating data representing an operating state of a drivetrain of the hybrid electric vehicle (See Abstract, and/or Para. [0015], [0061], discloses “determines a currently selected driving mode from the plurality of predetermined driving modes, and determining parameters for operation of vehicle components within the currently selected driving mode”);
Nevertheless, Wilton does not explicitly spell out, forming a data block comprising the position data and the operating data; and adding the data block to a blockchain.
However, in the same field of endeavor, Edwards teaches, forming a data block comprising the position data and the operating data (See Para. [0016],  [0045]-[0046], discloses “data block includes gasoline level for internal combustion engine vehicles or state of charge for electric vehicles, and vehicle location”, and/or see Para. [0080], “the ECU writes the vehicle data to a block”. Additionally, see Para. [0026], “Block may include the location, travel time and travel distance”, same as claimed); and adding the data block to a blockchain (See Para. [0005], “an electronic control unit (ECU) of a vehicle configured to write vehicle data to a distributed ledger”, and/or Para. [0080], [0026], “the ECU writes the vehicle data to a block on the blockchain, wherein the vehicle data includes at least one of location data of the vehicle, fuel data, travel time and distance”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Wilton with the teaching of Edwards to incorporate the feature in order to provide a better and more trustworthy way to share vehicle data with  third party in real time.

Claim 2. The teaching of Wilton as modified by the teaching of Edwards teaches the computer-implemented method of claim 1, wherein the operating data comprises an operating state indicating the drivetrain is in a zero-emission mode (See Wilton, Para. [0062], discloses “zero emissions mode”, and/or see Para. [0087], “determine that the vehicle is third emission mode, referred to a zero-emission mode”. Additionally, see Wilton, Para. [0010], [0062], “The electric traction drive motor is powered by the battery array and is mechanically connected to the vehicle drive train”, hence zero emission).

Claim 3. The teaching of Wilton as modified by the teaching of Edwards teaches the computer-implemented method of claim 1, wherein the operating data comprises an operating state indicating the drivetrain is in a partial-emission mode (See Wilton, Para. [0086], “determine that the vehicle is second emission mode”, wherein the second emission mode is construed as partial emission mode). Additionally, see Wilton, Para. [0009], “Hybrid electric vehicles have also been developed to reduce emissions, wherein an internal combustion engine and an electric motor are coupled to 

Claim 4. The teaching of Wilton as modified by the teaching of Edwards teaches the computer-implemented method of claim 1, wherein the operating data comprises an operating state indicating the drivetrain is in a full-emission mode (See Para. [0086], discloses “determine that the vehicle is first emission mode in which the engine 300 is at full output”, wherein the first emission mode is construed as full-emission mode). 

Claim 5. The teaching of Wilton as modified by the teaching of Edwards teaches the computer-implemented method of claim 1, further comprising: 
providing an information signal based on an evaluation of the position data and the operating data (See Wilton, Para. [0061], “a visible (e.g., a sign) or an audible signal mechanism could signal to the driver as to the driving mode the vehicle 10 should be operating in, same as claimed. Additionally, see Edwards, Para. [0031]-[0037], “a targeted advertisement may be communicated to the vehicle 312  based on the data in Block A 302”). 

Claim 6. The teaching of Wilton as modified by the teaching of Edwards teaches the computer-implemented method of claim 1, further comprising:
See Edwards, Para. [0030], “The data on Block A 302 may be made available to a third-party company, such as an advertising company, and the third party determines that a 50% off coupon for the uses of the vehicle on a particular beverage because the vehicle stops at Café Z 75% of the time during the commute”, and/or see Edwards, Para. [0031]-[0037], “The third party may determine that based on the data in Block A 302, a targeted advertisement may be communicated to the vehicle 312”, and/or see Para. [0038], discloses “the location of the vehicle 312 is provided to the smart contract, and the smart contract automatically provides a communication to the company associated with the promotion, an indication that the promotion has been redeemed, and an instruction to facilitate redemption of the offer by the vehicle 312. In this way, the smart contract allows the user of the vehicle 312 to trust that when the user meets the user's end of the agreement (e.g., arriving at the location 320), the company associated with the promotion will automatically uphold their end of the agreement, and at minimum, there will be a trusted record on the blockchain 300 that the user upheld their end of the agreement”, same as claimed). 

Claim 7. Wilton teaches a computer-readable memory device having stored thereon instructions that, upon execution by one or more processors (See Para. [0075], [0039], “The control mode may be stored as a program in a memory of the ECU 200 and executed by the PLC 210”, and/or see Para. [0108], “ECU with central processing unit and programmable integrated circuits or devices”), cause the one or more processors to:
read position data representing a position of a hybrid electric vehicle (See Para. [0061], “determine the location of the vehicle 10”);
read operating data representing an operating state of a drivetrain of the hybrid electric vehicle (See Abstract, and/or Para. [0015], [0061], discloses “determines a currently selected driving mode from the plurality of predetermined driving modes, and determining parameters for operation of vehicle components within the currently selected driving mode”);
Nevertheless, Wilton does not explicitly spell out, form a data block comprising the position data and the operating data; and add the data block to a blockchain.
However, in the same field of endeavor, Edwards teaches, form a data block comprising the position data and the operating data (See Para. [0016],  [0045]-[0046], discloses “data block includes gasoline level for internal combustion engine vehicles or state of charge for electric vehicles, and vehicle location”, and/or see Para. [0080], “the ECU writes the vehicle data to a block”. Additionally, see Para. [0026], “Block may include the location, travel time and travel distance”, same as claimed); and add the data block to a blockchain (See Para. [0005], “an electronic control unit (ECU) of a vehicle configured to write vehicle data to a distributed ledger”, and/or Para. [0080], [0026], “the ECU writes the vehicle data to a block on the blockchain, wherein the vehicle data includes at least one of location data of the vehicle, fuel data, travel time and distance”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Wilton with the teaching of Edwards to incorporate the feature in order to provide a better and more trustworthy way to share vehicle data with  third party in real time.

Claim 8. The teaching of Wilton as modified by the teaching of Edwards teaches the computer-readable memory device of claim 7, wherein the operating data comprises an operating state indicating the drivetrain is in a zero-emission mode (See Wilton, Para. [0062], discloses “zero emissions mode”, and/or see Para. [0087], “determine that the vehicle is third emission mode, referred to a zero-emission mode”. Additionally, see Wilton, Para. [0010], [0062], “The electric traction drive motor is powered by the battery array and is mechanically connected to the vehicle drive train”, hence zero emission). 

Claim 9. The teaching of Wilton as modified by the teaching of Edwards teaches the computer-readable memory device of claim 7, wherein the operating data comprises an operating state indicating the drivetrain is in a partial-emission mode (See Wilton, Para. [0086], “determine that the vehicle is second emission mode”, wherein the second emission mode is construed as partial emission mode). Additionally, see Wilton, Para. [0009], “Hybrid electric vehicles have also been developed to reduce emissions, wherein an internal combustion engine and an electric motor are coupled to the drive train via mechanical means, and the electric motor may be used to propel the 

Claim 10. The teaching of Wilton as modified by the teaching of Edwards teaches the computer-readable memory device of claim 7, wherein the operating data comprises an operating state indicating the drivetrain is in a full-emission mode (See Para. [0086], discloses “determine that the vehicle is first emission mode in which the engine 300 is at full output”, wherein the first emission mode is construed as full-emission mode). 

Claim 11. The teaching of Wilton as modified by the teaching of Edwards teaches the computer-readable memory device of claim 7, wherein the instructions comprise further instructions that, upon execution by the one or more processors, cause the one or more processors to: 
provide an information signal based on an evaluation of the position data and the operating data (See Wilton, Para. [0061], “a visible (e.g., a sign) or an audible signal mechanism could signal to the driver as to the driving mode the vehicle 10 should be operating in, same as claimed. Additionally, see Edwards, Para. [0031]-[0037], “a targeted advertisement may be communicated to the vehicle 312  based on the data in Block A 302”). 

Claim 12. The teaching of Wilton as modified by the teaching of Edwards teaches the computer-readable memory device of claim 7, wherein the instructions comprise 
evaluate the data block of the blockchain in the context of a smart contract application (See Edwards, Para. [0030], “The data on Block A 302 may be made available to a third-party company, such as an advertising company, and the third party determines that a 50% off coupon for the uses of the vehicle on a particular beverage because the vehicle stops at Café Z 75% of the time during the commute”, and/or see Edwards, Para. [0031]-[0037], “The third party may determine that based on the data in Block A 302, a targeted advertisement may be communicated to the vehicle 312”, and/or see Para. [0038], discloses “the location of the vehicle 312 is provided to the smart contract, and the smart contract automatically provides a communication to the company associated with the promotion, an indication that the promotion has been redeemed, and an instruction to facilitate redemption of the offer by the vehicle 312. In this way, the smart contract allows the user of the vehicle 312 to trust that when the user meets the user's end of the agreement (e.g., arriving at the location 320), the company associated with the promotion will automatically uphold their end of the agreement, and at minimum, there will be a trusted record on the blockchain 300 that the user upheld their end of the agreement”, same as claimed. 

Claim 13. Wilton teaches a vehicle (See Abstract, Para. [0014]-0016], and/or Para. [0029], discloses “A hybrid electric vehicle”) comprising:
See Para. [0061], any automatic means currently available or later developed can be used for the vehicle 10 to determine the location of the vehicle 10”) for providing position data of the vehicle (See Para. [0061], “any automatic means currently available or later developed can be used for the vehicle 10 to determine the location of the vehicle 10”); 
a drivetrain (See Para. [0009]-[0010], discloses “The electric traction drive motor is powered by the battery array and is mechanically connected to the vehicle drive train”) having operating data comprising an operating state of the drivetrain (See Abstract, and/or Para. [0015], [0061], discloses “determines a currently selected driving mode from the plurality of predetermined driving modes, and determining parameters for operation of vehicle components within the currently selected driving mode”); and 
Wilton teaches a control device (See Para. [0039], [0108], “An electronic control unit (ECU) 200 includes a programmable logic controller (PLC) 210 and a master control panel (MCP) 220. The MCP 220 receives information from various sensors, such as the wheel speed sensors 11'-14' and the battery array temperature sensor 30', and provides this information to gauges or other outputs in the vehicle 10”).  Nevertheless, Wilton does not explicitly spell out, transmit the position data and the operating data to a blockchain environment.
However, Edwards et al. teaches, transmit the position data and the operating data to a blockchain environment (See Para. [0005], “an electronic control unit (ECU) of a vehicle configured to write vehicle data to a distributed ledger”, and/or Para. [0080], [0026], “the ECU writes the vehicle data to a block on the blockchain, wherein the vehicle data includes at least one of location data of the vehicle, fuel data, travel time and distance”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Niwa with the teaching of Edwards to incorporate the feature in order to provide a better anonymized and more trustworthy way to collect and use vehicle data.

Claim 14. The teaching of Wilton as modified by the teaching of Edwards teaches the vehicle of claim 13, wherein the operating data comprises an operating state indicating the drivetrain is in a zero-emission mode (See Wilton, Para. [0062], discloses “zero emissions mode”, and/or see Para. [0087], “determine that the vehicle is third emission mode, referred to a zero-emission mode”. Additionally, see Wilton, Para. [0010], [0062], “The electric traction drive motor is powered by the battery array and is mechanically connected to the vehicle drive train”, hence zero emission). 

Claim 15. The teaching of Wilton as modified by the teaching of Edwards teaches the vehicle of claim 13, wherein the operating data comprises an operating state indicating the drivetrain is in a partial-emission mode (See Wilton, Para. [0086], “determine that the vehicle is second emission mode”, wherein the second emission mode is construed as partial emission mode). Additionally, see Wilton, Para. [0009], “Hybrid electric vehicles have also been developed to reduce emissions, wherein an internal combustion engine and an electric motor are coupled to the drive 

Claim 16. The teaching of Wilton as modified by the teaching of Edwards teaches the vehicle of claim 13, wherein the operating data comprises an operating state indicating the drivetrain is in a full-emission mode (See Para. [0086], discloses “determine that the vehicle is first emission mode in which the engine 300 is at full output”, wherein the first emission mode is construed as full-emission mode). 

Claim 17. The teaching of Wilton as modified by the teaching of Edwards teaches the vehicle of claim 13, wherein the control device is further configured to provide an information signal based on an evaluation of the position data and the operating data (See Wilton, Para. [0061], “a visible (e.g., a sign) or an audible signal mechanism could signal to the driver as to the driving mode the vehicle 10 should be operating in, same as claimed. Additionally, see Edwards, Para. [0031]-[0037], “a targeted advertisement may be communicated to the vehicle 312  based on the data in Block A 302”). 

Claim 18. The teaching of Wilton as modified by the teaching of Edwards teaches the vehicle of claim 13, wherein the control device is further configured to evaluate the data block of the blockchain in the context of a smart contract application (See Edwards, Para. [0030], “The data on Block A 302 may be made available to a third-party company, such as an advertising company, and the third party determines that a 50% off coupon for the uses of the vehicle on a particular beverage because the vehicle stops at Café Z 75% of the time during the commute”, and/or see Edwards, Para. [0031]-[0037], “The third party may determine that based on the data in Block A 302, a targeted advertisement may be communicated to the vehicle 312”, and/or see Para. [0038], discloses “the location of the vehicle 312 is provided to the smart contract, and the smart contract automatically provides a communication to the company associated with the promotion, an indication that the promotion has been redeemed, and an instruction to facilitate redemption of the offer by the vehicle 312. In this way, the smart contract allows the user of the vehicle 312 to trust that when the user meets the user's end of the agreement (e.g., arriving at the location 320), the company associated with the promotion will automatically uphold their end of the agreement, and at minimum, there will be a trusted record on the blockchain 300 that the user upheld their end of the agreement”, same as claimed). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ahmed et al. (US 20200296559 A1), discloses “TELEMATICS OFFLOADING USING V2V AND BLOCKCHAIN AS TRUST MECHANISM”;

Ahmed et al. (US 20200233973 A1), discloses “SELECTIVE DATA ACCESS AND DATA PRIVACY VIA BLOCKCHAIN”;
Chantz (US 20190279227 A1), discloses “Cognitive Operational Vehicle Blockchain For Privileges, Licensing, Evaluation, Authorization, And Training”;

Pickover et al. (US 20180374283 A1), discloses “VEHICLE TRANSACTION VALIDATION”;
Haldenby et al. (US 20170046652 A1), discloses “SYSTEMS AND METHOD FOR TRACKING BEHAVIOR OF NETWORKED DEVICES USING HYBRID PUBLIC-PRIVATE BLOCKCHAIN LEDGERS”;
WO 2017027332 A1, “SYSTEMS AND METHODS OF BATTERY MANAGEMENT AND CONTROL FOR A VEHICLE”;
US 20190143821, SYSTEM AND METHOD FOR BATTERY CHARGING;
US 20140180513 A1, LOCATION-BASED VEHICLE POWERTRAIN REGULATION SYSTEM;
Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to B M M HANNAN whose telephone number is (571)270-0237. The examiner can normally be reached MONDAY-FRIDAY at 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Mott can be reached on 571-270-5376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/B M M HANNAN/Primary Examiner, Art Unit 3664